Title: To Thomas Jefferson from DeWitt Clinton, 23 November 1804
From: Clinton, DeWitt
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     New York 23d Novr. 1804
                  
                  I take the liberty of introducing to your notice Mr. Richard Bagley of this City. His father Dr. Bagley formerly Health officer of this port was a particular friend of mine—and as the bearer is a young gentleman of good connexions & fair character I trust I do not take too great a liberty in recommending him to your civilities. 
                  I have the honor to be With great respect your most Obedt Sevt.
                  
                     De Witt Clinton 
                     
                  
               